                            THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION

                                             No. 7:18-CR-184-FL-3


UNITED STATES OF AMERICA                              )
                                                      )
                  v.                                  )                     SENTENCING
                                                      )                  SCHEDULING ORDER
ERICA SHORANDA SATCHELL,                              )
                                                      )
                  Defendant.                          )



         Unless good cause is shown in motion why this date should be continued, or extenuating

circumstances arise necessitating a continuance of this date at the court=s initiative, the court will

sentence defendant at that term of criminal court commencing on September 9, 2019 in New

Bern, North Carolina.*

         To assist the court, the probation office shall prepare a presentence report (APSR@)

regarding defendant.         Accordingly, within seven days of defendant=s adjudication of guilt,

counsel for the government shall deliver to the probation office:

         (1)      all investigative reports, statements, and records pertaining to the offense of

                  conviction and any relevant conduct; and

         (2)      in any case in which restitution may be ordered, all information needed by the

                  probation officer to comply with victim restitution requirements, including but not

                  limited to victim impact statements, names and current addresses/telephone

                  numbers of victims, and loss amounts for each victim.

*
  Absent a continuance, this order will constitute the only notice of hearing provided by the court. The court=s
calendar, which will include more specific date and time of sentencing within the sentencing term, will be available on
the court=s website at http://www.nced.uscourts.gov/ approximately three weeks prior to sentencing.




               Case 7:18-cr-00184-FL Document 92 Filed 05/30/19 Page 1 of 3
       Within fourteen (14) days of disclosure of the first draft of the PSR, the parties must

deliver to the probation officer and the opposing party any objections to the PSR, or a signed

acknowledgment indicating that the party has no objection. Objections must be set forth in

writing and must identify the specific paragraph or part of the paragraph in the PSR to which the

objection is made. After receipt of the written objections from counsel, the probation officer shall

conduct any further investigation that may be required, and counsel shall confer with the probation

officer to attempt to resolve any contested issues. If requested by counsel, the probation officer

must provide a copy of the party=s objections to the court with the final PSR.

       Not later than seven days before the sentencing hearing, the probation officer must furnish

to the court, the defendant, defense counsel, and the attorney for the government the revised PSR

and the addendum to the PSR setting forth any unresolved objections. The defendant and the

government may file memoranda explaining their respective positions on the unresolved

objections, with a copy to opposing counsel and the probation office. The parties should be

prepared at the sentencing hearing to present evidence, arguments, and legal authorities related to

any contested factual, legal, or guideline issues raised in any objection.

       The court ordinarily does not permit oral testimony at time of sentencing concerning the

character of the defendant but invites statements, letters, affidavits, or other written

communication to be filed under seal and served on the government not later than seven days

before the sentencing hearing. The documents and letters relied upon, if greater in number than

five, should be separately indexed with brief description, including name of letter writer and

relationship to defendant.

       Absent extenuating circumstance, any motion, including one for departure or variance,

and/or sentencing memorandum also shall be filed not later than seven days before the sentencing




           Case 7:18-cr-00184-FL Document 92 Filed 05/30/19 Page 2 of 3
hearing. A motion regarding substantial assistance of the defendant, however, may be made at

any time prior to sentencing. Motions to seal any documents related to sentencing will be heard at

the time of sentencing without further notice from the court. The provisional sealing of any

proposed sealed document will remain in place until disposition of the motion to seal. Any

motion regarding the substantial assistance of the defendant must be filed under seal. A separate

motion to seal is not required.

       Any motion seeking continuance of a sentencing hearing must be filed not later than seven

days before the sentencing hearing. Absent extenuating circumstance, any motion filed after this

deadline summarily may be denied.

       SO ORDERED this the 30th day of May, 2019.




                                             LOUISE W. FLANAGAN
                                             United States District Judge




           Case 7:18-cr-00184-FL Document 92 Filed 05/30/19 Page 3 of 3
